Citation Nr: 1801713	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  15-10 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a left hip disorder.

4.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Counsel

INTRODUCTION

The Veteran had active duty service from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that, although the Veteran submitted a substantive appeal for the issue of entitlement to service connection for a heart disorder, the Veteran was later awarded service connection for that disorder in a July 2017 rating decision.  The grant of service connection constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Thus, this matter is no longer in appellate status.  Id. at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

Additionally, although a right hip disorder claim was addressed by the RO in a July 2015 supplemental statement of the case (SSOC), the Veteran did not include that issue in his March 2015 substantive appeal.  Further, the Veteran confirmed his intent to withdraw that claim in an August 2015 letter to VA.  As such, the claim is not currently on appeal to the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  


FINDING OF FACT

In December 2017, prior to the promulgation of a decision in the appeal, the Veteran submitted a signed statement to VA indicating that he wanted to withdraw all appeals.
CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met.  38 U.S.C. § 7105 (d)(5) (West 2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In December 2017, the Veteran submitted a signed document to VA wherein he withdrew all appeals.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on the issues, and they are dismissed.


ORDER

The appeal is dismissed.




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


